Exhibit 99.1 KODIAK ENERGY, INC. – Operations Update CALGARY, ALBERTA (MARKET WIRE) – 19/09/08 – Kodiak Energy, Inc. (TSX-V: KDK and OTCBB: KDKN.OB) ("Kodiak" or the "Corporation"), is providing an operations update on its major projects.All projects continue to be advanced with progress in each area. Exploration License 413 or ‘Little Chicago’ – Kodiak continues to have productive negotiations with the beneficiaries of the land claims in the Gwich'in and Sahtu settlement areas, and the access and benefits agreements are expected in due course.In addition, Kodiak has entered into negotiations with the regulatory bodies to extend the exploration license.Upon receiving the final access and benefits agreements, the drilling program will be developed based on available equipment and seasonal constraints, and the necessary license and permit applications will be submitted.The previous Prospective Resource engineering report (Chapman Engineering dated May 2008) placed an after risk Net Asset Value (discounted 15%) of CAD$244,000,000. Lucy – Kodiak and the other project partners have met and approved the current development program, which is designed to stimulate the Muskwa/Evie shale.Equipment is being sourced with plans to complete the vertical shale gas fracture stimulation in Q4 2008.Production testing, which will include a multi-point flow and build up test, will be completed after stimulation.This project has the potential to yield short term cash flow or a capital divestiture opportunity, which will then fund other developments. New Mexico – Kodiak has a land position of approximately 78,000 gross acres with key infrastructure located immediately adjacent or within the Kodiak properties.The producing formations contain a very high quality of 98.4% to 99.5% CO2 .The downhole pressures at Sofia were lower than expected, and thus the projected reserves at Sofia are less than anticipated.However, based on the additional seismic completed in April 2008 along with subsequent analysis, the CO2 is expected to be widely distributed over the held properties.The Corporation has several other opportunities to increase its land position.Since the New Mexico project is a major scale, long term development, a 3 to 5 year development plan is currently being evaluated. The Kodiak New Mexico Project management discussion will be posted on the Kodiak website on September 19, 2008. Other – On September 12, 2008, Kodiak filed in The Court of Queen’s Bench of Alberta, Judicial District of Calgary, a Statement of Claim against Brink Energy Ltd. (“Brink”) in which the
